James R. Cooper, Judge, concurring. I agree with the majority opinion that the contents of the briefcase, since it was unlatched and unlocked, were properly inventoried, as “[i]f a container which is to be inventoried is not securely closed so that the articles within could possibly fall out, it may be wiser for the police to itemize the articles.” United States v. Bloomfield, 594 F.2d 1200, 1203 (8th Cir. 1978); See also United States v. Neumann, 585 F.2d 355 (8th Cir. 1978). Inventorying articles in a closed but unlatched and unlocked, and therefore not “securely closed”, briefcase thus protects the police against later unwarranted allegations of theft or loss, a legitimate reason for the taking of an inventory. South Dakota v. Opperman, 428 U.S. 364 (1976). While I concur in the result reached by the majority on the particular facts of this case, I feel compelled to quarrel with the use of the word search in conjunction with the term “inventory” which is found in many of the cases discussing inventory issues. A search is defined as: [a]n examination of a man’s house or other buildings or premises, or of his vehicle, aircraft, etc., with a view to the discovery of contraband or illicit or stolen property, or some evidence of guilt to be used in the prosecution of a criminal action for some crime or offense with which he is charged, [citation omitted.] A prying into hidden places for that which is concealed and it is not a search for that which is open to view. Probing or exploration for something that is concealed or hidden from searcher; an invasion, a quest with some sort of force, either actual or constructive, [citation omitted.] Visual observation which infringes upon a person’s reasonable expectation of privacy constitutes a “search” in the constitutional sense, [citation omitted.] Black’s Law Dictionary 1211 (5th ed. 1979). The constitutional safeguards of probable cause and search warrants, which apply to searches as described above, do not apply to inventories. Opperman, 428 U.S. at 370 n. 5. To use the two terms together implies that an investigation for evidence, under the guise of an “inventory search,” is allowable without a search warrant. Any investigative examination of the contents of an automobile, whether or not they are in “securely closed” containers, requires a finding of probable cause and, absent exigent circumstances, a search warrant. See id. Inventories are routine, non-investigatory, procedures which are allowed to (1) protect the owner’s property, (2) protect the police against claims or disputes over lost or stolen property, or (3) protect the police from potential danger. Id. at 369. Combining the two terms leads to confusion over what is and is not permissible.